Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael L. Winter appeals the district court’s order granting Defendants summary judgment on his employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Winter v. Allegany County Bd. of Educ., No. 1:06-cv-03093-WMN (D.Md. May 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.